Citation Nr: 1002760	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, status post arthotomy with total meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to 
December 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 2005 Board decision denied service connection 
for a right knee disorder, status post right knee arthrotomy 
with total meniscectomy.  It was held that the evidence did 
not show any complaints, findings, or treatment for a right 
knee injury or disorder during service, or in the years 
immediately following service.  The Veteran was notified of 
the decision.  

2.  The evidence received since the April 2005 Board decision 
is not cumulative of the evidence previously of record, does 
relate to an unestablished fact that is necessary to 
substantiate the claim for service connection, and does raise 
a reasonable possibility of substantiating the claim for 
service connection for a right knee disability.

3.  An arthrotomy of the right knee performed in August 1959 
was necessitated by an injury sustained by the Veteran while 
on active duty.






CONCLUSIONS OF LAW

1.  The April 2005 Board decision that denied service 
connection for a right knee disorder status post right knee 
arthrotomy with total meniscectomy became final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a right knee disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Residuals of an arthrotomy of the right knee was incurred 
in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2008, 
prior to the date of the issuance of the appealed rating 
decisions.

The Board further notes that, in the February 2008 letter, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Review of the record reveals that the February 2008 letter 
also essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified 
of the prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed, and 
further notice or development is not indicated.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a rating decision dated September 2002, the RO denied 
service connection for a right knee disorder.  The claim was 
denied on the basis that there was no evidence that the 
claimed condition was incurred or caused by an injury during 
military service.  The veteran appealed the decision and an 
April 2005 Board decision upheld the RO decision, finding 
that there was no record of complaints, findings or treatment 
of a right knee injury during service or in the years 
immediately after active service.  The Board decision was a 
final decision.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 
20.1103. 

The evidence of record at the time of the April 2005 Board 
decision included the Veteran's available service treatment 
records, an April 2002 VA treatment record showing treatment 
for a knee disability, a Decision Review Officer (DRO) 
hearing transcript and a Board hearing transcript.  The 
Veteran's service treatment records were silent to any 
treatment for or diagnosis of a right knee injury or 
disability.  A report of medical history and examination upon 
discharge were silent as to any complaints or diagnosis of 
any knee disability.  The April 2002 VA treatment records 
indicated that the veteran was status post right knee 
arthrotomy with total meniscectomy in 1959 with current 
severe medial compartment arthritis.  The veteran reported 
increasing knee pain since 1998.  The DRO and Board hearings 
reflected that the veteran testified he hurt his right knee 
while he was stationed in Greenland in 1955 or 1956.  After 
the injury, he sought treatment from a doctor and did a few 
months of physical therapy.  The veteran further reported 
that thereafter, his right knee would continuously lock up on 
him.  Finally, he testified that he sought treatment with an 
osteopath in the years between his discharge from service and 
his 1959 surgery, but those records were unavailable.

In February 2008, the appellant submitted a claim to reopen a 
claim for service connection for a right knee disability.  
The evidence received since the April 2005 Board decision 
included a 1959 operation report, VA treatment records dated 
April 2005 to July 2008, and statements from the veteran.  

The August 1959 operation report indicated that the veteran 
underwent an arthrotomy and medial meniscectomy of the right 
knee.  The veteran provided a history of having a clicking 
sound in the right knee for several years upon extreme 
extension of the knee.  Five days prior to the operation, the 
veteran tried to rise from a kneeling position and was unable 
to fully extend his knee.  Over the following five days, the 
veteran sought treatment by a local doctor and osteopath.  
The pathology report indicated a diagnosis of fibrocartilage 
showing an occasional minute focus of recent hemorrhage, and 
a tear of the meniscus.  VA treatment records reflected 
treatment for osteoarthritis of the bilateral knees, with the 
right knee worse than the left knee.  In his statements, the 
veteran reported that he initially hurt his knee when he 
slipped on ice while stationed in Greenland in 1956

The Board finds that the August 1959 operative report is new 
and material in that it confirms that the Veteran had a 
history of clicking in his right knee for several years. This 
newly submitted evidence is not cumulative of the evidence 
previously of record, does relate to an unestablished fact 
that is necessary to substantiate the claim for service 
connection, and does raise a reasonable possibility of 
substantiating the claim for service connection for a right 
knee disability. Further, the Veteran has consistently 
claimed that he injured his right knee when he slipped on a 
patch of ice while stationed in Greenland on active duty. 
Given the medical history reported at the time of the 
arthrotomy of the right knee, the Veteran's account should be 
considered credible. Therefore, as it is not unreasonable to 
conclude that the arthrotomy of the right knee performed in 
August 1959 was necessitated by an injury sustained by the 
Veteran while on active duty, service connection for 
residuals of this procedure is warranted. The benefit of the 
doubt is resolved in the Veteran's favor.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a right knee disability 
is granted.

Service connection for residuals of an arthrotomy of the 
right knee is granted.





____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


